Title: To James Madison from George William Erving, 28 August 1806
From: Erving, George William
To: Madison, James



Dear Sir
St Ildenfonso 28. Augt. 1806

We have not received here certain intelligence that Lord Lauderdale has actually quitted Paris; but by all that we have received it is to be presumed that he must have gone; & we know that he had demanded his passports.  The french government attributes this rupture to the ill state of Mr. Fox’s health; this appears to be absurd, because Lord Lauderdale who is the intimate friend, & was as it were the special Messenger of Mr. Fox himself, found the difficulties which produced the rupture immediately on his arrival, it is much more probable that the business had not been very dextirously conducted by Lord Yarmouth.  Be this as it may, & even if there yet remains any lingering disposition to negotiate, the affair of Portugal is calculated to produce a very decisive termination to the discussions.  This result, if any confidence is to be placed in the Rumours which have prevailed Respecting the future views of Buonaparte (& those will doubtless have reached you with all their details, thro the regular channels) is particularly favorable to us.  I have been extremely incredulous respecting the reports referred to ’till within these few days; because to say nothing of the utter impracticability of the projected atchievement, which perhaps woud be no Security against the attempts of one whom fortune has taught to view Every thing as practicable; or the impolicy of it, a cold consideration always overweighed by inordinate & headstrong ambition, it did not seem credible that there coud Exist a disposition so black & depraved, so utterly destitute of all Sense of honor & gratitude, as well as of justice, as to contemplate this wanton attack upon the happiness of the human race; or if it did Exist, that it coud Expect to meet with a correspondent temper in a government which (not to speak of its morality,) at least deserves the credit of having Regulated its policy rather by its interest than by its ambition, & which from the nature of its construction is still obliged to preserve some Respect for public opinion; a government too at this time administered by men who have been from the commencement of the American Revolution uniformly friendly to liberty.  These & a thousand reflections connected with them Seemed to render the report of such a conspiracy altogether incredible: Whatever the facts may be we shall certainly know when the British Parlimt come together; In the mean time I ought not to conceal from you what I have learnt here, & upon which I found a beleif that the project did Exist: If it did Exist it may be, & probably will be renewed on some future occasion, & we cannot too soon begin to prepare for it.  About 7 weeks Since the Prince of Peace conversed with a friend of mine, the Prussian Minister upon the subject; he understood it to be a proposition made by French Government but very disagreeable to Spain & therefore that it had been formally objected to; because as he observed, if the U. S were governed by a single head the Spanish Colonies woud be in very great danger, at present Spain has nothing to fear from them; the nature of their government & the various interests of the different quarters of the Union will prevent their making war.  The northern states will never consent to go to war upon any question which Respects Southern territory: in fine their govt. is precisely of a nature the best calculated for our Security.  The wishes of Spain founded upon these Erroneous opinions woud in no case count for any thing in our favor.  But at the same time those opinions (doubtless given by Mr. Yrujo) appear to be the principal cause that our differences remain unsettled. If they woud take the pains to look for themselves into our late proceedings they woud see the refutation of those Errors, they woud observe the whole Southern interest supporting strong measures against Great Britain upon a question Merely northern, & they might also see that the northern oppositionists are at this moment reproaching the government, for having had recourse to pacifick measures for the settlement of questions principally relating to the Southern territory.
Nothing it appears has yet been done in Paris; Mr. Bowdoin has been led to beleive that an Agent of the P. of Peace named "Isquierdo" has received powers to treat: I have thought it important that he shoud not be deceived upon this point, & have ascertained that no powers have yet been Sent Either to Masserino or Ysquierdo: nor do I beleive that they will Send them as long as they can withold them; they Still hope to draw the Negotiation here with a view of prolonging it, & of getting rid in some degree of whatever influence the F. Govt may be disposed to use for an adjustment favorable to us; but I am well persuaded that no such negotiation here coud succeed; that they desire only a continuance of the present state of affairs, hoping always that a peace will intervene which may Enable them to get rid of the whole matter: that therefore the most prompt & decisive measures will give us the best chance of arriving at a favorable result.  Probably the present project of England with respect to the Brasils will open to us the fairest & fullest scope that can be desired; it seems to me that they are not insensible to this, Even here, if the otherwise unimportant circumstance of a change of manner towards me deserves any Consideration.  As the behaviour of Mr. Cevallos has always been very formal & official, & that also of the prince (Since we have ceased to converse upon the Subject of our differences, & I have therefore visited him but very rarely) I was quite astonished by the very cordial & even friendly reception which they have both given me within these few days, but most particularly the Prince.  It is to be hoped that Correspondent Effects will manifest themselves Elsewhere, & produce more substantial benefits.
I think that in a former official letter I mentioned the source from when I had derived information of the intention of the Emperor with respect to Portugal; I saw also the dispatch by which it was communicated to the Portuguese govemt., by a comparison of dates it is likely that what we see now is the result of that communication; thus the probability that the information received by this government from its Ambassador at Lisbon as to the actual plan of the English is correct, is very much strengthened.  Again by the treaty between Portugal & G. B. the latter is limited as to the number of Ships of war which she may have at one time in Portugueze harbours; she woud hardly then compromit Portugal with France, as she now does, but in such a case as that supposed; nor woud the Portugueze govt. leave, as it has done the remonstrances of the Spanish & French always unanswered, & omit to send any means of Explanation to its ministers in those Courts.  I am Dear Sir With sincere Respect & Esteem your very obliged & Obt. St.

George W Erving

